— Order affirmed, without costs.
Memorandum: Special Term properly rejected respondents’ contention that petitioner’s designating petition was invalid because it was not numbered in compliance with subdivision 2 of section 6-134 of the Election Law. The petition contained only two pages which Special Term found were fastened together either by staple or paper clip. Under these circumstances we conclude that the perpetration of any fraud or deception was a virtual impossibility (see Matter of Rosen v McNab, 25 NY2d 798; Matter of Lawrence v Coveney, 39 AD2d 951; Matter of Reed v Power, 37 AD2d 793; Matter of Lloyd v Power, 37 AD2d 792). All concur, except Callahan and O’Donnell, JJ., who dissent and vote to reverse and dismiss the petition in the following memorandum.